Citation Nr: 1026634	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-06 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a right knee condition has been received. 

2.  Whether new and material evidence to reopen a claim for 
service connection for a left knee condition has been received. 

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York that, in part, denied service connection for 
posttraumatic stress disorder (PTSD) and determined that new and 
material evidence to reopen the claims for service connection for 
right and left knee conditions had not been received.

In March 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  At that time, the 
Veteran submitted additional evidence along with a waiver of RO 
review.  The Board accepts this additional evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.1304 (2009).

Although the RO reopened the claims in a February 2009 statement 
of the case (SOC), the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claims for 
service connection.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Thus, the Board has continued to characterize 
the claims as claims to reopen.

The issue of entitlement to service connection for a back 
disorder secondary to the knee disorders has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee 
condition, a left knee condition, and a psychiatric disorder, to 
include posttraumatic stress disorder, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1978 rating decision, the RO denied the claims 
for service connection for right and left knee conditions.  The 
Veteran did not initiate an appeal of this decision, and thus the 
decision became final.  

2.  In an August 1995 rating decision, the RO confirmed the prior 
denial of the claim for service connection for a right knee 
condition.  The Veteran did not initiate an appeal of this 
decision, and thus the decision became final.  

3.  The evidence received since the August 1995 rating decision 
is new and, when considered with the previous evidence of record, 
it relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim for service connection 
for a right knee condition.

4.  The evidence received since the November 1978 rating decision 
is new and, when considered with the previous evidence of record, 
it relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim for service connection 
for a left knee condition.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a right knee condition.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a left knee condition.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

Given the favorable disposition of the claims to reopen, the 
Board finds that all notification and development action needed 
to fairly adjudicate this aspect of the appeal has been 
accomplished.  

Claims to Reopen

The Veteran's claims for service connection for a right and left 
knee conditions were originally denied by the RO in a November 
1978 rating decision.  He did not initiate an appeal of the 
decision, and thus the decision became final.  In an August 1995 
rating decision, the RO confirmed the prior denial of the claim 
for service connection for a right knee condition.  He did not 
initiate an appeal of this decision, and thus this decision 
became final.  

The evidence of record at the time of the November 1978 rating 
decision included the Veteran's service treatment records and a 
VA examination report.  June 1974 service treatment records show 
complaints of recurrent difficulty with the left knee but 
negative objective findings, although it was noted that the 
Veteran could have a small tear of the meniscus or a soft spot on 
the patella that could be causing his difficulty.  A March 1977 
separation report of medical examination reflects a normal 
evaluation of the left knee, and the Veteran indicated no 
problems with the left knee on the accompanying report of medical 
history.  The service treatment records also show that he was 
treated, and eventually discharged, for mild chondromalacia of 
the right knee.  An October 1978 VA examination report reflects a 
diagnosis of no objective physical signs of a left knee 
condition.  X-rays taken at that time revealed that there may be 
some fluid in the suprapatellar bursa but no other significant 
findings.  There were no complaints of a right knee condition; 
therefore, the examiner focused on the left knee.  Regardless, 
there were no abnormal findings regarding the right knee.  The 
basis of the denial was that, although there was evidence of in-
service treatment for both knees, there was no evidence of a 
current left or right knee condition.  

In addition to the above evidence, the evidence of record at the 
time of the August 1995 rating decision included VA medical 
records and another VA examination report.  June 1986 VA x-rays 
of the right knee revealed a small effusion but an otherwise 
normal study.  An April 1995 VA examination report reflects a 
history of right knee pain following a mild injury in service, 
findings of range of motion from 30 to 120 degrees, and a 
diagnosis of history of right knee injury in 1972 with residual 
mild limitation of motion with the possibility of femoral patella 
syndrome.  The basis of the denial was that there was no evidence 
of service incurrence of a right knee condition, noting that the 
VA examiner's opinion was speculative with no discussion of the 
basis for the opinion.  

Generally, a final decision issued by the RO may not thereafter 
be reopened and allowed, and a claim based on the same factual 
basis may not be considered.  See 38 U.S.C.A. § 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 
2002), which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, in determining whether evidence is new and material, 
the credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium).  The Board must review all of the evidence 
submitted since the last final disallowance of the claim on any 
basis in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

As regards the right knee condition, the pertinent evidence added 
to the record since the August 1995 rating decision consists of 
an April 2009 VA treatment note, which reflects x-ray evidence of 
small suprapatellar spurs in both knees and a diagnosis of 
chondromalacia patella.  In addition, the Veteran testified that 
he injured his right knee in service when he hit it on a metal 
step while climbing an antenna pole and that ever since he has 
had problems with the knee.

The Board finds that the above evidence is new and material in 
that it indicates that the Veteran's right knee condition may be 
related to an in-service injury, as he has been diagnosed with 
chondromalacia patella - the same diagnosis as in service.  As 
such, this new evidence materially alters the previous 
evidentiary picture and establishes a necessary fact and raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. §§ 3.156, 3.303 (2009).  It is thus new and material 
evidence within the meaning of applicable law and regulations.  
New and material evidence having been received, the claim for 
service connection for a right knee condition is reopened.

As regards the left knee condition, the pertinent evidence added 
to the record since the November 1978 rating decision consists of 
the above April 2009 VA treatment note, which reflects x-ray 
evidence of small suprapatellar spurs in both knees and a 
diagnosis of chondromalacia patella.  In addition, the Veteran 
testified that his left knee condition is secondary to his right 
knee condition.

The Board finds that the above evidence is new and material in 
that it indicates that the Veteran now has a disability of the 
left knee and that the disability may be related to his right 
knee condition.  As such, this new evidence materially alters the 
previous evidentiary picture and establishes a necessary fact and 
raises a reasonable possibility of substantiating the claim.  See 
38 C.F.R. §§ 3.156, 3.303 (2009).  It is thus new and material 
evidence within the meaning of applicable law and regulations.  
New and material evidence having been received, the claim for 
service connection for a left knee condition is reopened.


ORDER

To the limited extent that new and material evidence to reopen 
the claim for service connection for a right knee condition has 
been received, the appeal is granted.

To the limited extent that new and material evidence to reopen 
the claim for service connection for a left knee condition has 
been received, the appeal is granted.


REMAND

The Board finds that further RO action is warranted on the claims 
for service connection for right and left knee conditions, on the 
merits.

The service treatment records reflect that the Veteran sought 
treatment for both knees and was given a diagnosis of 
chondromalacia patella of the right knee.  There were no 
objective findings for the left knee, although it was noted that 
there could be a small tear of the meniscus or a soft spot on the 
patella that could be causing the Veteran's difficulty.  Post-
service medical records contain x-ray evidence of small 
suprapatellar spurs in both knees and a diagnosis of 
chondromalacia patella.  The Veteran asserts that he has had 
problems with his right knee since injuring it in service and 
that, because of these problems, he has developed problems with 
his left knee.

Given the above, the RO should afford the Veteran a VA 
examination to determine whether the currently diagnosed 
chondromalacia patella of the right knee is related to the 
chondromalacia patella diagnosed in service, and whether the 
currently diagnosed chondromalacia patella of the left knee is 
related to his in-service complaints or his right knee condition.  

As regards the PTSD, the Veteran reported coming under mortar 
fire while stationed at the Udorn Air Base in Thailand.  He 
stated that they came under attack two times per week.  His 
service treatment records reflect that he was assigned to the 
432nd Security Police Squadron at Udorn Air Base from July 1973 
to November 1973.  The Veteran's DD Form 214 reflects that he had 
almost seven months of foreign service.  Thus, his dates of 
service at Udorn Air Base may be from April to November 1973.  
The RO should attempt to verify his stressors through the United 
States Army and Joint Services Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of his right and left knee 
conditions.  His claims file should be made 
available to and reviewed by the examiner in 
conjunction with the examination.  

The examiner should list all disorders of the 
knees.  For each diagnosed disorder, the 
examiner should provide an opinion on whether 
it is at least as likely as not (50 percent 
or greater probability) that the disorder had 
its onset in service or within one year 
thereafter or is otherwise related to 
service.  

Specific to any diagnosed left knee disorder, 
the examiner should provide an opinion on 
whether it is at least as likely as not (50 
percent or greater probability) that the 
disorder was aggravated beyond the natural 
progress of the disease (representing a 
permanent worsening of such disability) by 
any diagnosed right knee disorder.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation.  

A complete rationale should be given for all 
opinions and conclusions.  

2.  The RO should attempt to verify the 
Veteran's alleged in-service stressors via 
the JSRRC.  A summary of his stressors as 
outlined below and any relevant information 
from his service records should be provided.  
The JSRRC should be requested to provide any 
additional information that might corroborate 
his alleged stressors.  A search of unit and 
organizational histories should be conducted 
in an effort to verify attacks if deemed 
necessary.

The Veteran's alleged stressors include 
coming under mortar fire while assigned to 
the 432nd Security Police Squadron stationed 
at Udorn Air Base in Thailand from April to 
November 1973.  The RO should submit as many 
requests in 60-day periods as necessary to 
cover the entire period in question, or until 
the mortar fire is verified.

3.  If, and only if, a stressor is 
verified, then the Veteran should be afforded 
a VA psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present.  The RO is to 
inform the examiner of the stressor(s) 
designated as verified, and that only the 
verified stressor(s) may be used as a basis 
for a diagnosis of PTSD.

The claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

All necessary tests should be conducted, and 
the examiner must rule in favor of or exclude 
a diagnosis of PTSD.  The examination report 
should contain a detailed account of all 
manifestations of any psychiatric disability 
found to be present.  If the examiner 
diagnoses the Veteran as having PTSD, then 
the examiner should indicate the verified 
stressor(s) underlying that diagnosis.  The 
examiner should provide a complete rationale 
for any opinions provided.

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


